Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 1 of 11




                 Exhibit 1
      Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 2 of 11




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEEBERG, LISA STEIN,
 and AUDREY HAYS,
                                              Civil Action No. 16-CV-9517(LAK)
                     Plaintiffs,

        v.

 LESTER EBER; ALEXBAY, LLC f/k/a
 LESTER EBER, LLC;
 CANANDAIGUA NATIONAL
 CORPORATION d/b/a
                                              PLAINTIFFS’ SECOND
 CANANDAIGUA NATIONAL BANK
                                              REQUESTS FOR PRODUCTION
 & TRUST; ELLIOT W. GUMAER,
                                              OF DOCUMENTS TO THE EBER
 JR.; EBER BROS. & CO., INC.; EBER
                                              DEFENDANTS
 BROS. WINE AND LIQUOR
 CORPORATION; EBER BROS. WINE
 & LIQUOR METRO, INC.; EBER-
 CONNECTICUT, LLC; and WENDY
 EBER,

                     Defendants.



      Plaintiffs Daniel Kleeberg, Lisa Stein, and Audrey Hays, through

undersigned counsel, request that Defendants Lester Eber; Alexbay, LLC; Eber

Bros. & Co., Inc.; Eber Bros. Wine and Liquor Corporation; Eber Bros. Wine &

Liquor Metro, Inc.; Eber-Connecticut, LLC; and Wendy Eber (together, the “Eber

Defendants”) respond to this request for production of documents and produce the

following documents within thirty (30) days of service at the offices of Clinton Brook

& Peed, 101 Hudson Street, Suite 2100, Jersey City, NJ 07302 or by email to

brian@clintonbrook.com. Please note that Defendant is under a continuing duty to
reasonably supplement the production with documents obtained or discovered

subsequent to the service of his responses.


                                          1
      Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 3 of 11




                                  INSTRUCTIONS

       1.     In response to these requests, you are required to produce all

documents relating to each request that are within your possession, custody or

control, or within the possession, custody or control of any of your agents, including,

but not limited to, your attorneys. If the documents are in the custody of another

agency or entity who will release it at your direction (e.g., bank, prior or current

employer, accountant, lawyer, etc.), they are considered to be within your control.

You are required to obtain and produce those documents.

       2.     If any of the documents described below cannot be produced in full, you
are to produce them to the extent possible, specifying and stating (i) the reasons for

your inability to produce the remainder, (ii) the nature of all efforts you made to

produce the documents in full, and (iii) whatever information, knowledge, or belief

you have concerning the substance of the contents of the documents not produced.

       3.     If any document or copy of any document has been changed or altered,

or any notes or other writings were made on a copy since a document was first

prepared, you are required to provide all such non-original copies in addition to the

original.

       4.     If any requested documents are lost, destroyed, or otherwise
unavailable, please so state and identify each such unavailable document, as the

term "identify" is defined below. If any unavailable document was, but is no longer,

in the possession, custody or control of the Defendant, state the manner and date of

its disposition.

       5.     These requests are intended to be continuing, requiring you to produce

whatever documents responsive to these requests you become aware of or

subsequently obtain.




                                           2
      Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 4 of 11




      6.      Specify, for each produced document, the production request to which

each document is responsive or place all documents responsive to a given request in

a folder labeled with the request number.

      7.     If the requested documents are maintained in a file, the file folder is

included in the request for production of those documents.

      8.     If you object to any request or portion thereof on the ground that it

calls for a document or information that is privileged from disclosure, falls within

the work product doctrine, or is otherwise protected from disclosure identify the

item/document and provide a privilege log setting forth (i) the privilege, doctrine, or

other protection you claim, (ii) the document’s date, author, addressee(s), copy

addressee(s), and others to whom the document was disclosed, including their title

and statutes (i.e. employee or outside legal counsel), (iii) the type and subject or

heading of the item/document, and (iv) the number of the specific document

request(s) to which the document is responsive.

      9.     If a document contains both privileged and non-privileged material,

the non-privileged material must be disclosed to the fullest extent possible without

thereby disclosing the privileged material. If a privilege is asserted with regard to

part of the material contained in a document, the party claiming the privilege must

clearly indicate the portions as to which the privilege is claimed. When a document

has been redacted or altered in any fashion, identify as to each document the reason

for the redaction or alteration, the date of the redaction or alteration, and the

person performing the redaction or alteration. Any redaction must be clearly visible

on the redacted document (e.g., black or grey fill, or an outline around the redacted

area, but not clear white on a white page with no text or outline).




                                            3
      Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 5 of 11




      10.    If production of any requested document(s) is objected to on the

grounds that production is unduly burdensome, describe the burden or expense of

the proposed disclosure.

      11.    If, in responding to these requests, Defendant encounters any

ambiguities when construing a question, instruction, or definition, the Defendant's

answer shall set forth the matter deemed ambiguous and the construction used in

answering.

      12.    Documents are to be delivered Bates stamped. If any documents

responsive to these requests is already Bates-stamped, either because you have

previously produced the document or because you received the document from

another source that applied the Bates stamp, the original Bates stamp should be

retained and you should identify the reason for the original Bates stamp. Such

documents need not be Bates stamped a second time for production in this

litigation, but if you choose to do so, you must apply such additional Bates stamps

carefully so that they do not obstruct previous Bates stamps or any other

information on the documents.

      13.    Electronically-stored information and documents are to be produced

electronically and in native format and a standard image file format (e.g., single-

page TIFFs or PDFs) along with a load file transmitting all available metadata,

including but not limited to the "created" and the "late modified" date fields, as well

as a "custodian" field indicating the source of the document. Excel spreadsheets,

database files, and any other files that are difficult to comprehend and read when

Printed to 8 ½ x 11 paper, are to be produced in native format only, with the

associated load file. Scanned versions of hard copy documents may be produced in

only a standard image file format, with the associated load file, or in original form.




                                           4
      Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 6 of 11




      14.    Documents are to be produced in the same order as they are kept in

the usual course of business or shall be organized and labeled to correspond with

the individually-numbered document requests below. All document productions—

both hardcopy and electronic sourced—are to indicate the custodian or source of the

document.

      15.    Any document that is responsive to more than one request need only

be produced once, provided that, if said document is not produced as it was kept in

the usual course of business, it shall be organized and labeled to correspond with

any request for which it is responsive.


                                   DEFINITIONS

A. Pursuant to S.D.N.Y. Local Civil Rule 26.3 and Federal Rule of Civil Procedure

   34, the following definitions apply to all discovery requests:

      1.     Communication. The term "communication" means the transmittal of

information (in the form of facts, ideas, inquiries or otherwise).

      2.     Document. The term "document" is defined to mean any designated

documents or electronically stored information—including writings, electronic mail

(“email”), drawings, graphs, charts, photographs, sound recordings, images, and
other data or data compilations—stored in any medium from which information can

be obtained either directly or, if necessary, after translation by the responding party

into a reasonably usable form. A draft or non-identical copy is a separate document

within the meaning of this term.

      3.     Identify (persons). The term “identify” with respect to persons means

to give, to the extent known, the person’s full name, present or last known address,

and when referring to a natural person, additionally, the present or last known

place of employment. Once a person has been identified in accordance with this


                                           5
      Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 7 of 11




subparagraph, only the name of that person need be listed in response to

subsequent discovery requesting the identification of that person.

       4.      Identify (documents). The term “identify” with respect to documents

means to give, to the extent known, the (i) type of document; (ii) general subject

matter; (iii) date of the document; and (iv) author(s), addressee(s) and recipient(s).

In the alternative, the responding party may produce the documents, together with

identifying information sufficient to satisfy Fed. R. Civ. P. 33(d).

       5.      Parties. The terms “Plaintiff” and “Defendant” as well as a party’s full

or abbreviated name or a pronoun referring to a party mean the party and, where

applicable, its officers, directors, employees, partners, corporate parent,

subsidiaries, or affiliates. This definition is not intended to impose a discovery

obligation on any person who is not a party to the litigation.

       6.      Person. The term “person” is defined as any natural person or any

legal entity, including, without limitation, any business or governmental entity or

association.

       7.      Concerning. The terms “concerning” or “regarding” mean relating to,

referring to, describing, evidencing, or constituting.

       B.      The following additional definitions are used in this discovery request:

       8.      “You” or “your” refers to the Eber Defendants and any of their

subsidiaries, affiliates, employees, agents or attorneys.

       9.      Including. The term “including” means “including without limitation,”

i.e. “including but not limited to.”

       10.     Affiliate. The term “affiliate” means any legal entity under common

ownership or control.




                                            6
      Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 8 of 11




      11.      Complaint. The term "Complaint" shall refer to the document

originally filed with the United States District Court for the Southern District of

New York in the above-captioned matter.

      12.      Answer. The term “Answer” shall refer to the Answer that you and

certain of your codefendants filed in the above-captioned matter on March 10, 2017,

ECF No. 42.

      13.      Entities. Without altering the uniform definitions of parties stated

above, the following abbreviations and acronyms are used to refer to certain

entities, including any of their officers, directors, employees, agents, and attorneys:

            a. “Eber Bros.” means Defendant Eber Bros. & Co., Inc.

            b. “Eber W&L” means Defendant Eber Bros. Wine and Liquor

               Corporation.

            c. “Eber Metro” means Defendant Eber Bros. Wine & Liquor Metro, Inc.

            d. “Eber-Conn” means Defendant Eber-Connecticut, LLC d/b/a Slocum &

               Sons.

            e. “Eber Companies” means Defendants Eber Bros., Eber W&L, Eber

               Metro, and Eber-Conn.

            f. “Eber Defendants” means Lester Eber, Wendy Eber, and the Eber

               Companies.

            g. “CNB” means Canandaigua National Bank & Trust, Canandaigua

               National Corporation and any corporate parents, subsidiaries, or

               affiliates.

            h. “Southern” means Southern Glazer’s Wine and Spirits, LLC and its

               corporate parent, subsidiaries, or affiliates.

            i. “PBGC” means Pension Benefit Guaranty Corporation.




                                             7
      Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 9 of 11




            j. “Eder-Goodman” is used to refer to Eder-Goodman, LLC, and to Eder

               Bros., Inc., its owners (including both individuals and corporate

               parent, if any), subsidiaries, or affiliates, including Andrew Eder and

               any of his family members.

            k. “Polebridge Bowman” means Polebridge Bowman Partners, LLC and

               any of its agents, owners, members, officers, directors, or affiliates.

      14.      “Any Defendant” or “all Defendants” means Lester Eber, Wendy Eber,

Eber Bros., Eber W&L, Eber Metro, Eber-Conn, Alexbay, CNB, and Elliott Gumaer.


                            RULES OF CONSTRUCTION

   A. Pursuant to S.D.N.Y. Local Rule 26.3(d), the following rules of construction

      apply to all discovery requests:

      1.       All/ Any/ Each. The terms “all,” “any,” and “each” shall each be

construed as encompassing any and all.

      2.       And/ Or. The connectives “and” and “or” shall be construed either

disjunctively or conjunctively as necessary to bring within the scope of the discovery

request all responses that might otherwise be construed to be outside of its scope.

      3.       Number. The use of the singular form of any word includes the plural

and vice versa.

   B. The following additional rules of construction are used in this discovery

      request:

      4.       The present tense includes the past and future tenses.

      5.       Words in the masculine, feminine or neuter form shall include each of

the other genders.




                                             8
     Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 10 of 11




                             DOCUMENT REQUESTS

        31.   All formation documents, including the Certificates of Incorporation,

for Eber Bros., Eber W&L, and Eber Metro.

        32.   All bylaws or operating agreements that have been in effect at any

time from 2000 to the present for Eber Bros., Eber W&L, Eber Metro, and Eber-

Conn.

        33.   All formation documents for Eber-Conn.

        34.   All formation documents and operating agreements for any other

businesses with either “Eber” or “Slocum” in its name and in which any of you has

an ownership or controlling interest, including Slocum of Maine.

        35.   All contracts between any of the Eber Defendants and Slocum of

Maine.

        36.   Documents sufficient to show all material information concerning any

banking relationships between CNB and any of the Eber Defendants from 2007 to

the present, including with respect to the line of credit issued to Eber-Conn. For

purposes of this request, material information includes, at a minimum, the dates of

an accounts being open, average balances of the accounts, the identities of the

relationship manager(s) on behalf of CNB, and any other information that would

have bearing on whether CNB had financial ties to any of the Eber Defendants.

        37.   Documents sufficient to show all salaries or other compensation paid

by any of the Eber Companies to Lester Eber or Wendy Eber from 2006 to the

present.




                                          9
        Case 1:16-cv-09517-LAK Document 368-1 Filed 09/01/21 Page 11 of 11




         38.      Documents concerning Lester’s employment or contractor position with

Southern, including documents sufficient to show all salaries or other compensation

paid by Southern to Lester from 2006 to the present.1

         39.      Documents sufficient to show the revenues generated by Slocum of

Maine from 2012 to the present.

         40.      Documents sufficient to show all monetary distributions from Slocum

of Maine to any of the Eber Defendants.

         41.      All documents concerning whether any of the Eber Companies is

paying or may in the future reimburse the legal costs for Wendy or Lester, and if so

the basis for such payments being made, the amount of such payments, and how the

payments were approved.

         42.      All documents concerning the “advanced amounts” that are identified

in Lester’s response to Daniel Kleeberg’s Interrogatory No. 3, including any

documents concerning repayments or reimbursements of such advancements.

         Plaintiffs reserve the right to serve additional documents requests as deemed

necessary and appropriate in the course of discovery.

Dated: January 9, 2018

                                                      /s Brian C. Brook       .
                                                      Brian C. Brook
                                                      CLINTON BROOK & PEED
                                                      101 Hudson Street, Suite 2100
                                                      Jersey City, NJ 07302
                                                      (212) 256-1957
                                                      brian@clintonbrook.com

                                                      Counsel for Plaintiffs Daniel Kleeberg, Lisa
                                                      Stein, and Audrey Hays


1
  This is similar though not identical to Request 19, to which you provided an incomplete response that trailed off
mid-sentence. We request that you amend that response and produce those documents.


                                                         10
